Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 05/12/2021 claims 1, 9, 13, 16 are amended, claims 7, 8, 14, 15, are canceled, claims 17-20 are newly added, leaving claims 1-6, 9-13, 16-20 are pending, and claims 1, 13, 16 are recited in independent form and incorporate allowable subject matter by way of the amendment. The Applicant has amended claims 1, 13, 16 by adding limitations which distinguish over the art made of record to overcome the previously held rejections. Claims 1, 13, 16 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “transmitting, by a device, a first scheduling request at a first time; setting, by the device, a timer from the first time prohibiting subsequent scheduling requests for a predetermined duration based on the transmission of the first scheduling request; and identifying, by the device, a trigger for a new scheduling request subsequent to the first scheduling request, wherein one logical channel is mapped to one or more scheduling request configurations, including the first scheduling request configuration and a second scheduling request configuration, and wherein the device is configured to handle the first scheduling request configuration and the second scheduling request configuration so that, based on a logical channel assigned to a logical channel group lacking a mapping restriction, a scheduling request triggered by the logical channel is permitted to use any scheduling request configuration” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. Claims 13 and 16 recite similar limitations and are similarly contains corresponding 
The independent claims require the limitations noted with respect to 1, 13, 16 above wherein the prior art references (US20170064732 to Wu hereinafter d1, US20150117342 to Loehr hereinafter d2 and US201800368167 to Kim hereinafter D3) at best teach starting a scheduling request (SR) prohibit timer according to the second SR period that is smaller than a first SR period and determining the SR prohibit timer as expired in response to the release of the second SR transmission, stopping the SR prohibit timer and the UE starting a SR prohibit timer according to the second SR period, wherein then the UE receives a RRC message (e.g., RRCConnectionReconfiguration message), and releases the second SR transmission in response to the RRC message. However, it is submitted that Wu does not disclose any operation of at least where claim 1 relates to identifying, by the device, a trigger for a new scheduling request subsequent to the first scheduling request, wherein one logical channel is mapped to one or more scheduling request configurations including the first scheduling request configuration and a second scheduling request configuration, and wherein the device is configured to handle the first scheduling request configuration and the second scheduling request configuration so that, based on a logical channel9 S.N.: 14/636,486 Art Unit: 2643assigned to a logical channel group lacking a mapping restriction, a scheduling request triggered by the logical channel is permitted to use any scheduling request configuration. D1 discloses scheduling request (SR) on PUCCH SCell with respect to addressing an issue of adding/releasing of the PUCCH SCell. Wherein the SR on PUCCH SR of Wu can be used by the UE the same way as SR on PCell without any LCH restriction (see d1 para. 0038-0045). Therefore d1 is related to LCH to SR configuration and is generally applicable to the 
With reference to d2, d2 teaches triggering of same is made threshold-dependent. More specifically, two trigger conditions are defined in the UE, which when both are fulfilled eventually leads to the transmission of the scheduling request; both trigger conditions relate to triggering a transmission of a buffer status report to the radio base station, which in the absence of appropriate uplink resources directly causes the transmission of a scheduling request to request allocation of appropriate uplink resources for the transmission of the buffer status report (and possibly used for transmission of data too)," (see d2 para. 0165); and further teaches that the buffer status report/scheduling request triggering may be implemented in the LTE system as explained in the background section. The first and second trigger conditions shall 11 S.N.: 14/636,486 Art Unit: 2643embodiment is applied may refer to services having no demanding QoS requirements (e.g. in terms of delay) like voice. However, d2  does not disclose any operation of at least where claim 1 relates to identifying, by the device, a trigger for a new scheduling request subsequent to the first scheduling request, wherein one logical channel is mapped to one or more scheduling request configurations, including the first scheduling request configuration and a second scheduling request configuration, and wherein the device is configured to handle the first scheduling request configuration and the second scheduling request configuration so that, based on a logical channel assigned to a logical channel group lacking a mapping restriction, a scheduling request triggered by the logical channel is permitted to use any scheduling request configuration. However d2 relates to operations using an SR delay timer or buffer threshold to postpone the trigger of SR/BSR which is generally applicable to any invention in the field of endeavor of wireless communication and is therefore relevant to LCH to SR configuration restriction of the present invention. Therefore for at least these reasons d2 does not overcome at least the shortfalls of d1 as stated above. 
With Respect to d3, d3 discloses that a “base station 2g-03 may configure a DRB to the terminal 2g-O1, and transmit an SR resource for requesting an uplink resource and related configuration information (2g-13). The base station 2g-03 may configure a plurality of periodic SR resources to the terminal 2g-01, and in this embodiment, a regular B SR triggers the SR, and 12 During the BSR triggering, if there is no LCH configured/connected to the SR, a default SR may be triggered. For example, the base station may configure 3 SRs to the terminal, and if SR #1 is mapped to LCH x and LCH y, SR #2 is mapped to LCH z, and SR #3 has no mapping, or if traffic occurs with respect to LCH w, the terminal may trigger SR #3 (since the BSR has been triggered due to the LCH having no mapping)," (see d3 para. 0280); including "the RRC message may include at least one of time/frequency/code/numerology/TTI length information of PUCCH resources for SR transmission for each SR resource and LCH or LCG information mapped to the corresponding SR resource," (see d3 para. 0281); and “a case where SR #1 is preferentially configured and the corresponding SR has no mapping is preferentially illustrated," (see d3 para. 0282); and wherein "The base station 2g-03 may transmit the various kinds of measurement configurations to the terminal 2g-01 using an RRCConnectionReconfiguration message of the RRC layer. Thereafter, the terminal 2g-01 may transmit an identification message for the configuration indication (2g-15), and the identification message may use an RRCConnectionReconfigurationComplete message of the RRC layer," (see d3 para. 0283). Therefore d3 discloses that during the respective SR configuration, respective SRs and specific logical channel(s) may be configured together, and that during the BSR triggering, the terminal may trigger SR #3 (since the BSR has been triggered due to the LCH having no mapping). Although d3 discloses and SR with no D does not disclose that one logical channel is mapped to one or more scheduling request configurations, including the first scheduling request configuration and a second scheduling request configuration, wherein the terminal of d3 fails to make obvious  if a SR configured to handle the first scheduling request configuration and the second scheduling request configuration so that, based on a logical channel assigned to a logical channel group lacking a 
Therefore d1, d2 and d3, alone, or in any reasonable combination fail to disclose all the limitations of claims 1, 13, 16. For at least the reasons set forth above a person of ordinary skill in the art would not find it obvious to somehow combine the references. Further, even if the references were somehow combined, which is not agreed to as suggested, for at least the reasons stated above the proposed combination would still fail to disclose or suggest amended claims 1, 13, 16. In addition, for at least the reason that claims 2-12; and claims 17-20 depend from claims 1 and 13, and therefore inherit the limitations addressed above by virtue of dependence therefore the references similarly does not disclose the limitations of these claims. 
Therefore, no single prior art of record teaches the limitations of claims 1, 13, 16, as set forth above, alone or in any reasonable combination, particularly when considered with all the limitations of each respective claim as a whole.  Claims 2-12; and claims 17-20 inherit the limitations of claims 1, 13 respectively and add further limitations, therefore the claims are also allowed based on the reasoning set forth above by virtue of dependence on the addressed claims.
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 13, 16 as the remaining pending claims depend from claims 1, 13, 16 and add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10999839 B2 to Dinan; Esmael discloses configuration parameters indicating a mapping restriction, of a plurality of mapping restrictions, of a logical channel to one or more radio resource types of a plurality of radio resource types. A buffer status report is triggered based on uplink data becoming available. An uplink grant indicating radio resources of a radio resource type of the plurality of radio resource types is received. A scheduling request is triggered in response to: the triggering the buffer status report; and the radio resource type not being of at least one first radio resource type, of the plurality of radio resource types, determined based on the plurality of mapping restrictions. The wireless device transmits the scheduling request.

US 20200178282 A1 to Yi; Seungjune et al. discloses a wireless communication system. More specifically, the present invention relates to a method and a device for triggering a buffer status reporting in wireless communication system, the method comprising: configuring with a first SR 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643